Title: From Thomas Jefferson to William Johnson, 31 July 1823
From: Jefferson, Thomas
To: Johnson, William


                        Dear Sir
                        
                            Monticello
                            July 31. 23.
                        
                    A fever of three weeks has so long delayed my sending you the papers I had promised. I avail myself of the first day of freedom from it, and, of the pen of another to perform this duty, for I am not yet able to write or think. the papers I send are Roane’s Hampden Ritchie had them not; and it was sometime before I found them in the hands of an individual who had carefully  cut them out at the time, & preserved them. those of Somers, & Fletcher of Saltown are not no be had. I am sorry for it, those of Somers particularly presenting some very clear views of the question. I add to these some previous papers of Hampden printed as an Appendix to mr Madison’s report. I informed mr Madison of the communication I had made you respecting the Valedictory. he wishes  to caution you very particularly against the possibility of his name appearing in it, as it might expose him to an imputation of breach of confidence and involve him in some other questions of peculiar delicacy. my grandaughter, who lends me her pen on this occasion, will avail herself of this cover to express to you her own sentiments of respect with which be pleased to accept the assurance of my most friendly esteem and high consideration
                        Th: Jefferson
                    